Citation Nr: 1625351	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and VH


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from August 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the claims file currently resides with the Jackson, Mississippi RO.

The Veteran initially perfected an appeal as to his claim for increase for his service-connected left knee disability.  Although he did not appeal the denial of entitlement to a TDIU, in February 2014, the Board determined that correspondence received from the Veteran in March 2013, as well as a June 2013 VA examination report, had re-raised the issue of entitlement to a TDIU.  The Board therefore concluded that consistent with the Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU was part and parcel of the pending claim for increase.

In January 2012, the Veteran, his wife, and VH testified at a videoconference hearing before the undersigned as to the issue of entitlement to an increased rating for left knee disability.  A copy of the transcript is of record.

In February 2014, the Board, in relevant part, denied entitlement to a TDIU.  In August 2014, the Court granted a joint motion for partial remand as to the issue of entitlement to a TDIU on an extraschedular basis and remanded the matter to the Board.

In February 2015, the Board remanded the claim for additional evidentiary development, to include referral for consideration for extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b) (2015).  In March 2016, the VA's Director of Compensation Service denied the claim.  The case has since been returned to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected left knee symptoms render him unable to secure or follow a substantially gainful occupation.

Service connection is currently in effect for laxity of the left knee, secondary to laceration and sensory nerve impairment, rated as 30 percent disabling; degenerative changes of the left knee, rated as 10 percent disabling; and painful scar of the left knee with decreased sensation secondary to laceration, rated as 10 percent disabling.  His combined disability rating throughout the claim is 40 percent.

TDIU will be awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Where, as here, the Veteran's service-connected disabilities do not meet the requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran has an 8th grade education and an occupational history as a heavy truck driver.

In September 2005, a physician's statement for VA Aid and Attendance benefits indicated that the Veteran requested these benefits due to diagnoses of moderate non-insulin dependent diabetes mellitus, severe coronary artery disease, severe degenerative joint disease, and moderate peripheral vascular disease.  The examiner noted that the Veteran used a cane, walker, and wheelchair for assistance with ambulation.  Functionally he was reportedly unable to walk, get around, dress, bathe, toilet, or protect himself from hazards of life without assistance.

On VA examination in January 2009, the Veteran reported that he had last worked many years prior as a welder and heavy equipment operator.  He reported knee pain with climbing on and off machinery; however, the examiner stated that his primary problem appeared to be related to chronic obstructive pulmonary disease (COPD) and coronary artery disease with history of triple bypass surgery and placement of four stents.  The examiner found that the Veteran's dependence on others for assistance with his daily activities was due to a combination of his cardiopulmonary, back, and knee problems.  The examiner further opined that the prospect of the Veteran obtaining and maintaining gainful employment was essentially zero.  In an April 2009 addendum, the examiner acknowledged that the Veteran was wheelchair bound due to multiple comorbid conditions, including his service-connected left knee disabilities.  He reiterated that the prospects of the Veteran obtaining and maintaining substantially gainful employment were essentially zero.

On VA examination in June 2013, the examiner stated that functionally, the Veteran's service-connected left knee conditions impacted his ability to work in that he was confined to a power wheelchair due to a combination of his service-connected left knee disabilities and nonservice-connected back and comorbid medical problems.

In December 2014, following a vocational assessment and review of the claims file, a private examiner, Dr. CKW, opined that based on the severity of the Veteran's service-connected disabilities and side effects of medication taken for treatment of service-connected disabilities, the Veteran was unable to follow substantially gainful employment since at least 1991, when he was forced to stop working due to pain associated with his service-connected left knee disabilities.

In February 2015, the Board referred the matter to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Board also ordered a VA examination for the purpose of "determin[ing] the effects of [the Veteran's] service-connected left knee laxity, degenerative joint disease, and painful scar with decreased sensation on his ability to follow a substantially gainful occupation consistent with his 8th grade education and occupational experience."  In addition, the Board directed the VA examiner to "tak[e] into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should attempt to reconcile any conflicting evidence of record to the extent possible in that regard."

In July 2015, a VA examination was performed.  The examiner noted the Veteran's reports of left knee pain but indicated that his functional limitations, including impaired ambulation, were due to his lung, heart, and back conditions.  The examiner further opined that the Veteran was gainfully employed as a truck driver before developing diabetes, heart disease, COPD, and worsening of his lower back condition, and was able to perform his job duties despite left knee pain.  The examiner stated, "In my opinion, and in reference to his left knee condition and education level, this veteran is able to obtain ga[i]nful employment.  However, his multiple non-service connected condition[s] would not allow him to participate in physical or sedentary employment."

In March 2016, the VA's Director of Compensation Service denied the claim of entitlement to a TDIU on an extraschedular basis, finding that the record did not demonstrate that "the Veteran's service-connected conditions have caused an exceptional disability picture such as marked interference with employment nor frequent episodes of hospitalization."

In May 2016, the Veteran submitted another vocational assessment from Dr. CKW, which found that the Veteran's service-connected disabilities prevented him from obtaining both physical and sedentary employment.  Dr. CKW specifically opined that the Veteran's left knee symptoms necessitated the use of assistive devices including a wheelchair and thus prevented him from standing for up to 2 hours per day, which he noted was the requirement for sedentary employment as defined by the Department of Labor.  The examiner further noted that the Veteran's constant pain impacted his ability to focus and concentrate to a normal degree, thus limiting his employability.

The Board finds that a remand is once again required prior to adjudication of this claim.  Upon review, both the July 2015 VA medical opinion and the May 2016 vocational assessment from Dr. CKW are inadequate to render a decision in this matter.  The July 2015 VA opinion offers a bare conclusory statement regarding the Veteran's employability; the examiner provides no real discussion of his specific left-knee related functional impairment in light of his employment history and education.  Moreover, the VA opinion does not take into account Dr. CKW's assessments of the Veteran's functional impairment.  Likewise, Dr. CKW's May 2016 assessment is inadequate because it appears to presume that the Veteran's chronic pain and functional impairment are solely attributable to his service-connected left knee symptoms, which is belied by the record.  In fact, there is copious evidence to suggest that the Veteran's use of a wheelchair and chronic pain are substantially attributable to his nonservice-connected diabetes, COPD, heart, and lower back conditions.  As such, another VA examination is necessary.

The Board reiterates that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner should not be on whether the Veteran is unemployable due to his service connected disabilities, but rather the functional impairment caused solely by his service-connected disabilities.  See VBA Fast Letter 13-13 (June 17, 2013).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the period from July 2015 to the present.  All records requests and responses received must be documented in the claims file.

2.  Schedule the Veteran for a VA examination in connection with his application for a TDIU.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies or tests are to be accomplished.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  After performing the appropriate testing, the examiner should then provide a detailed explanation of the functional impairment caused by the Veteran's service-connected left knee laxity, degenerative joint disease, and painful scar with decreased sensation in light of his 8th grade education and occupational experience.

The examiner should attempt to delineate the functional impairment caused by the Veteran's left knee disabilities from impairment caused by any nonservice-connected disabilities, to include COPD, diabetes, heart disease, and a lower back condition.  Particularly with regard to mobility, the examiner should opine as to whether the Veteran's confinement to a wheelchair is primarily due to his left knee symptoms or his nonservice-connected conditions.  The examiner should also attempt to reconcile any conflicting evidence of record to the extent possible, including the December 2014 and May 2016 vocational assessments provided by Dr. CKW.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing all indicated development, readjudicate the claim of entitlement to a TDIU on an extraschedular basis in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

